EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donna Mason on April 5, 2021.

The application has been amended as follows: 
(Currently Amended) A display device included in a plurality of display devices daisy-chain coupled via an input connector of a High-Definition Multimedia Interface (HDMI) 
a display section; 
a detecting section configured to detect whether the output connector is coupled; 
a deciding section configured to decide a logical address of the display device, wherein 
the deciding section decides a first logical address as the logical address of the display device when the detecting section does not detect the coupling of the output connector, 

one of two display devices located at both ends in the plurality of display devices is coupled to, via the input connector, an image output device that outputs image information; and 
a first communication control section configured to communicate with the image output device using a Consumer Electronic Control (CEC) [[CEC]] command when the logical address of the display device is the first logical address.

13. (Currently Amended) A display system comprising: 
a plurality of display devices daisy-chain coupled via an input connector of a High-Definition Multimedia Interface (HDMI) 
each of the plurality of display devices includes: 
a display section; 
a detecting section configured to detect whether the output connector is coupled; and 
a deciding section configured to decide a logical address of the display device, 
the deciding section decides a first logical address as the logical address of the display device when the detecting section does not detect the coupling of the output connector, 

one of two display devices located at both ends in the plurality of display devices is coupled to, via the input connector, an image output device that outputs image information; and 
each of the plurality of display devices further comprises a first communication control section configured to communicate with the image output device using a Consumer Electronic Control (CEC) [[CEC]] command when the logical address of the display device is the first logical address.

14. (Currently Amended) A control method for a display device included in a plurality of display devices daisy-chain coupled via an input connector of a High-Definition Multimedia Interface (HDMI) 
detecting whether the output connector is coupled; 
deciding a first logical address as a logical address of the display device when the coupling of the output connector is not detected and deciding a second logical address different from the first logical address as the logical address of the display device when the coupling of the output connector is detected, wherein 
one of two display devices located at both ends in the plurality of display devices is coupled to, via the input connector, an image output device that outputs image information; and 
Consumer Electronic Control (CEC) [[CEC]] command when the logical address of the display device is the first logical address.

Reasons for Allowance
None of the prior art of record teaches alone or in combination the limitation of:
Claim 1, “one of two display devices located at both ends in the plurality of display devices is coupled to, via the input connector, an image output device that outputs image information; and a first communication control section configured to communicate with the image output device using a CEC command when the logical address of the display device is the first logical address.”

Claims 2 and 4-12 are dependent upon claim 1 and is thus allowed for the reason set forth above in claim 1.

Claims 13-14 are similar to claim 1 and is thus allowed for the reason set forth above in claim 1.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573.  The examiner can normally be reached on Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONG D PHAM/Primary Examiner, Art Unit 2691